             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00064-MR
           CRIMINAL CASE NO. 1:07-cr-00033-MR-WCM-3


JEANNIE LARGENT COSBY,           )
                                 )
         Petitioner,             )
                                 )
vs.                              )                    ORDER
                                 )
JODY UPTON,                      )
                                 )
         Respondent.             )
________________________________ )

      THIS MATTER is before the Court on Petitioner’s Application to

Proceed in District Court Without Prepaying Fees or Costs [Doc. 3].

      Petitioner has filed a Petition for Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 that requires a $5.00 filing fee. [Doc. 1]. In support of the

Application to proceed in forma pauperis, Petitioner has filed documents

showing a prison account balance of $113.55. [Doc. 3-1 at 2; Doc. 3-2]. She

states that she receives $20.00 per month. [Doc. 3 at 5].

      It appears that Petitioner has adequate resources to pay the $5.00

filing fee. Therefore, Petitioner’s Application will be denied, and Petitioner

shall be required to pay the $5.00 filing fee within thirty (30) days of this

Order. Failure to comply with this Order will likely result in this action’s
dismissal without prejudice. See generally Fed. R. Civ. P. 41(b); 28 U.S.C. §

1915.

        IT IS, THEREFORE, ORDERED that Petitioner’s Application

to Proceed in District Court Without Prepaying Fees or Costs is

DENIED WITHOUT PREJUDICE                 [Doc.       3]. Petitioner shall pay the

required $5.00 filing fee within thirty (30) days of the entry of this Order.

Failure to comply with this Order will likely result in this action’s dismissal

without prejudice.

        IT IS SO ORDERED.


                               Signed: May 3, 2019




                                         2
